DETAILED ACTION
Election/Restrictions
Claims 8, 9 and 11-16 are allowable. The restriction requirement among group I-IV , as set forth in the Office action mailed on Dec. 30, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Dec. 30, 2019 is partially withdrawn.  Claims 17-22 , directed to methods of using the allowed device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 23 and 24, directed to the method of manufacturing the device remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Lee on March 12, 2021.
The application has been amended as follows: 
17.    (Currently Amended) A method of culturing cells, comprising:
a)    providing [[a]] the microdevice of claim 8 

b)    perfusing the live vascular endothelial cells with said stromal media.
18.    (Previously Presented) The method of claim 17, further comprising perfusing the live cervical epithelial cells with epithelial media.
19.    (Currently Amended) A method of injecting a solution into a microdevice, comprising:
a)    providing [[a]] the microdevice of claim 8 

b)    injecting a hydrogel precursor solution into the third parallel lane of the lower microchannel under conditions such that the protrusion structures pin menisci of said hydrogel precursor solution and prevent the hydrogel precursor solution from spilling into the first and second parallel lanes.
20.    (Previously Presented) The method of claim 19, wherein the first and the second parallel lanes are lined with live vascular endothelial cells.
21.    (Previously Presented) The method of claim 19, further comprising stimulating said hydrogel precursor solution to form a hydrogel.
22.    (Previously Presented) The method of claim 21, wherein uterine fibroblasts and live smooth muscle cells are embedded in said hydrogel.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the claimed microdevice, specifically a third lane separated from the first and second lanes by protrusion structures that are configured to pin menisci of a hydrogel precursor solution into the third parallel lane so that the lining of endothelial cells is formed immediately adjacent to the hydrogel.  The closest prior art, Ingber et al. (cited in previous Office Action), generally teaches microfluidic devices for co-culturing different cell types to mimic human organs, but does not teach, suggest or otherwise render obvious the claimed microdevice which model the human cervix.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632